Citation Nr: 0002730	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-06 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as being proximately due to or the result of smoking 
cigarettes during active military service.

2.  Entitlement to service connection for coronary artery 
disease as being proximately due to or the result of nicotine 
dependence incurred during active military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from February 1942 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for coronary artery disease due to cigarette smoking while on 
active duty and denied service connection for such disease as 
a consequence of nicotine dependence incurred during such 
active duty.


FINDINGS OF FACT

1.  The record contains no competent medical evidence which 
indicates that the veteran developed coronary artery disease 
as a consequence of his smoking cigarettes during his active 
military service.

2.  The veteran's claim of entitlement to service connection 
for coronary artery disease due to nicotine dependence while 
in service is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
coronary artery disease due to cigarette smoking while on 
active duty is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
coronary artery disease due to nicotine dependence incurred 
during active military service is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops organic heart disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (1997).  In the instant case, the veteran's 
claim was received in February 1997.

The veteran does not contend, nor does the evidence show that 
he developed coronary artery disease during his active 
military service or that he had compensable disability from 
organic heart disease within the year after his separation 
from service.  Rather, he contends that he developed coronary 
artery disease as a result of smoking cigarettes during his 
active military service or, in the alternative, that he 
developed coronary artery disease as a result of continued 
cigarette smoking after his separation from service, due to 
nicotine dependence which he incurred during his active 
military service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
is capable of substantiation.  See Murphy v. Derwinski, Vet. 
App. 78, 81 (1990).  The three elements of a well-grounded 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

I.  Coronary Artery Disease Due to Cigarette Smoking In 
Service

For the following reasons, the Board concludes that the claim 
that the veteran developed coronary artery disease as a 
result of cigarette smoking during his active military 
service is not well grounded.

The veteran currently has coronary artery disease.  He 
underwent a three-vessel coronary artery bypass graft in June 
1995.  According to a statement from a physician who had 
treated the veteran since 1967, he underwent a treadmill 
stress test and coronary arteriograms in 1984.  The tests 
documented ischemic heart disease.  Nevertheless, a thorough 
review of the entire record, including the physician's 
statement discussed immediately above, yields no evidence 
that indicates that the veteran's heart disease is the result 
of smoking cigarettes during his active military service.  

The veteran and his spouse have asserted, at least by 
implication, that his current disability resulted from 
cigarette smoking during active military service.  However, 
in the absence of evidence that the veteran or his spouse 
have the expertise to render opinions about the etiology of 
his heart disease, such assertions are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence that the 
veteran's smoking of cigarettes during his period of active 
duty service from February 1942 to March 1946 resulted in the 
heart disease which was diagnosed in 1984, the Board 
concludes that the claim for service connection for heart 
disease as a result of smoking cigarettes during active duty 
service is not well grounded.

II.  Nicotine Dependence

If a veteran acquired nicotine dependence during service and 
if nicotine dependence is considered to be a proximate cause 
of disability resulting from the use of tobacco products by 
the veteran, then service connection for the resulting 
disability can be established on a secondary basis.  See 
VAOPGCPREC 19-97 (1997).

The veteran's physician asserted in his March 1998 letter 
that the veteran was introduced to cigarette smoking during 
active military service and became addicted to cigarettes 
during such service.  He further stated that "[c]igarette 
smoking has been well documented as a major contributing 
factor to coronary artery disease and is considered an 
addictive habit."  A logical inference from the physician's 
statement is that the veteran developed heart disease as a 
result nicotine dependence which he incurred during active 
military service.  Based on this evidence, the veteran has 
presented a plausible claim which is capable of 
substantiation, and it is therefore well grounded.  


ORDER

Entitlement to service connection for coronary artery disease 
due to cigarette smoking during active military service is 
denied.  The claim of entitlement to service connection for 
coronary artery disease due to nicotine dependence acquired 
in service is well grounded.



REMAND

As the Board has found the claim of entitlement to service 
connection for coronary artery disease due to nicotine 
dependence incurred in service to be well grounded, the VA 
has a duty to assist the veteran.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  Therefore, 
the Board concludes that a remand is necessary for a VA 
examination.  

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine whether he met 
the diagnostic criteria for nicotine 
dependence and, if so, the date of onset 
of his nicotine dependence.  In this 
regard, the RO should ask the examiner to 
express an opinion as to whether the 
veteran became nicotine dependent before, 
during, or after his active military 
service.  If the examiner concludes that 
the veteran became nicotine dependent 
while in service, the examiner should 
also express an opinion as to whether the 
veteran developed coronary artery disease 
as a result of nicotine dependence 
incurred during his active military 
service.  If such opinions can not be 
provided without resort to speculation, 
the examiner should so state.  The 
examiner should provide a complete 
rationale for any conclusion reached.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

2.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the VA 
examination has been conducted and 
completed in full.  If it is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  The RO should re-adjudicate the claim 
for service connection for nicotine 
dependence, and adjudicate the claim of 
service connection for coronary artery 
disease as secondary to nicotine 
dependence acquired during active 
military service. 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 


